      Case 4:19-cv-00431-MW-MJF Document 44 Filed 04/24/20 Page 1 of 2




             UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

G. H., a minor, by and through
his parent and legal guardian,
Gregory Henry, et al.,

            Plaintiffs,
v.                                          Case No. 4:19cv431-MW/MJF

SIMONE MARSTILLER, in her
official capacity as Secretary of
the Florida Department of
Juvenile Justice, et al.,

           Defendants.
______________________________/

     ORDER AMENDING SCHEDULING AND MEDIATION ORDER

      This Court has considered, without hearing, the Joint Motion to Modify

Scheduling Order. ECF No. 42. The motion is GRANTED and this Court

amends the Scheduling and Mediation Order of December 17, 2019, ECF No.

23, by accepting the proposed deadlines as set forth below:

         Class Certification Motion                   October 11, 2020

         Defendants’ response                         November 18 2020

         Plaintiffs’ reply                            December 4, 2020

         Plaintiffs’ expert reports                   March 5, 2021

         Defendants’ rebuttal reports                 April 19, 2021

         Plaintiffs’ rebuttal reports                 May 21, 2021

                                        1
Case 4:19-cv-00431-MW-MJF Document 44 Filed 04/24/20 Page 2 of 2




   Close of Discovery                          July 2, 2021

   Summary judgment motions                    August 30, 2021

   Daubert motions                             September 30, 2021


SO ORDERED on April 24, 2020.


                             s/ MARK E. WALKER
                             Chief United States District Judge




                               2
